Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-2, 4 and 6-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,866,999.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are now broader than the features included in the claims of the ‘999 patent.  For example, claim 1 of the instant application recites some of the features in claim 1 of the ‘999 patent, but does not include features relating to the map and delivery radius in claim 1 of the ‘999 patent.  Additionally, the dependent claims of these cases recite similar and/or the exact same features.  Therefore, as the instant claims are a broader version of the patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 14, 16 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2010/0113066 to Dingler in view of U.S. Patent Pub. 2012/0270563 to Sayed. 

Regarding claims 1, 19 and 20, Dingler teaches a method comprising:
determining that a delivery time associated with a location-based message has begun, the location based-message directed to a recipient and associated with a geographic location (see Fig. 2 step 215 as described in section [0064], where the recipient device receives (from the sender device) the video or text or graphics message, and see Fig. 2 step 200 and section [0063], where the “sender” user enters the location input and see Fig. 2 steps 205 and 215 as described in section [0064], where the user enters the geo-boundary which is the “geographic location” and see sections [0024]-[0025], [0049] and [0068] for the “time period”, which defines and the time period for the delivery of the message, and section [0065] teaches “determining that the time period has begun” and then delivering the message).  See also step 255 as described in section [0066], which stores the message until time of delivery, where the message server would “determine that the time period of delivery has begun”. 
   
Regarding the amended features which recite: 
“using at least one processor, responsive to the determining, causing presentation, on a map interface of a receiving device associated with the recipient, at a position representing the geographic location, of an icon representative of the location-based message directed to the recipient”, although the process of Dingler is “responsive to the determining of a delivery time period starting” and then subsequently sends and displays the message to the recipient, and sections [0033] and [0050] of Dingler teach displaying a map interface on the sender’s device, as Dingler does not explicitly teach using a map interface on the display of the recipient’s device, Sayed is added. 

In an analogous art, Sayed teaches a location-based message system.  As shown in Figs. 6-10 and as described in sections [0096] to [0108], Sayed teaches interfaces which allow a first user to define both an intended area of delivery for a “thread” message and proximity from which a marker shows on a map interface when the second device is within the designated radius.  See also Figs. 14-17, 19 and 24 to 27, as described in sections [0118] to [0126], which show an icon on a map.          Sections [0096] to [0098] teach that when the recipient device meets the message criteria (and is in “mapping mode”) the message icons are displayed to the recipient. 
Therefore, as Dingler teaches the user inputting the destination and time period for displaying a message upon arrival at the destination location (and also teaches using a mapping application), and as Sayed teaches displaying a message marker when within a sender defined proximity to a destination location on a map, it would have been obvious to one of ordinary skill to modify Dingler to use a map form of message and content indications, for the reasons as taught in Sayed, which are that both map and content display are helpful and/or are of interest to the travelling mobile user. 

Regarding claim 14, which recites “including receiving, from a sending user, an expiration time period for expiration of the location-based message”, see sections [0049] and [0068] of Dingler, which teach the “sending user defined expiry time period” for the location-based content delivery, as recited.  

Regarding claim 16, which recites “receiving a pulse message indicating a predetermined range associated with a delivery area; determining a collection of location-based messages associated with the delivery area; causing presentation, on the map interface of the receiving device, of a digital marker representative of the collection”, see Fig. 8 and section [0098] of Sayed which teaches the device sending it’s current location (which is the “pulse message”), which is used to “determine the collection of thread-based messages” and causing their display, as recited

5.	Claims 2 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler and Sayed, as applied to claim 1 above, and further in view of U.S. Patent Pub. 2011/0269479 to Ledlie. 

Regarding claim 2, which recites “further comprising, responsive to user selection of the icon on the map interface of the receiving device, transmitting the location-based message to the receiving device, wherein the location-based message comprises a sending identifier value identifying a sending user and sending message content”, as described above, although section [0102] of Sayed teaches that the device identifiers are sent, Ledlie is added to show user selected icons.    
In an analogous art, Ledlie teaches a system which allows mobile device users to send location-based messages. See for example, Figs. 9-10 as described in sections [0077] to [0082], which explicitly define the displayed user selected icons as “message icons”.
Therefore, as Dingler/Sayed and Ledlie teach providing displayed icons responsive to position of the receiver device (which indicate messages) and as Ledlie explicitly teaches that the displayed icons are user selectable and deliver the message, it would have been obvious to modify Dingler/Sayed to include this feature, for the reasons discussed in Ledlie, which is that messages and/or related content should be delivered when selected by the user.  
Regarding claim 17, which recites “comprising causing presentation, on the receiving device, of settings information that enables a receiving user to generate setting information related to the map interface, the setting information specifying that icons representative of location-based messages that have been opened by the receiving user be displayed on the map interface”, see section [0081] of Ledlie, which teach settings and the map interface displaying the opened messages, as recited. 
Regarding claim 18, which recites “comprising causing presentation, on the receiving device, of setting options that enable a receiving user to generate setting information related to the map interface, the setting information specifying that icons representative of the location-based messages that have been sent by the receiving user be displayed on the map interface”, see for example, section [0078] of Ledlie which teaches settings and options presented to the receiving device which allow for the setting and/or blocking of icons to display the received messages, as recited. 

5.	Claims 4 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler and Sayed, as applied to claim 1 above, and further in view of U.S. Patent 8,626,187 to Grossman.  

Regarding claim 4, which recites “comprising: presenting, on a map interface of a sending device, visual map data; and receiving the location selection corresponding to the geographic location at the sending device via the map interface”, as Dingler and Sayed do not explicitly teach these features, Grossman is added. 
In an analogous art, Grossman teaches a mobile device which allows the user to define geo-fences.  As shown in Fig. 5, Grossman teaches a touch sensitive screen and a “create geo-fence” button 508.  See column 12, lines 23-34, which teach that the location of the user’s touch defines the center of the geo-fenced area.  Regarding the “radius”, see column 4, lines 7-13 of Grossman which teach defining the radius of the geo-fence around the defined center point and see column 6, lines 43-45 which also teach allowing the user to define the radius of the geo-fenced area, and also see column 9, lines 26-28, which teach receiving the radius value and see column 7, lines 32-36, which teach receiving the data defining the geo-fence via the touch sensitive display. See Figs. 3 and 5 for displaying a circular geo-fence.  
Therefore, as Dingler and Grossman teach location-based messaging, and as Grossman teaches the features related to the touch screen delivery area interface, it would have been obvious to one of ordinary skill to modify Dingler to use the interface as taught by Grossman, for the reasons as taught in Grossman, and as touch screens simplify input operations.  
Regarding claims 21 and 22 which recite “further comprising: presenting, on a map interface of a sending device, a radius visual indicator, the radius visual indicator presenting a plurality of radii relative to the geographic location selection, and enabling user selection of one of the plurality of radii as the first message radius and the second message radius”, see Figs. 3 and 5 for displaying a circular geo-fence in Grossman and see sections [0018] to [0022] and Figs. 1, 3 and 9-10 of Sayed, which show the radii, as recited.

6.	Claims 6-7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler and Sayed, as applied to claim 4 above, and further in view of U.S. Patent 8,559,980 to Pujol. 

Regarding claim 6, which recites “wherein the location selection defines an intended delivery area, the method comprising presenting a toggle selection to toggle between: causing presentation of the icon responsive to the receiving device being located in the intended delivery area; and causing presentation of the icon irrespective of a location of the receiving device”, as Dingler and Sayed teach the delivery area but do not teach an on/off toggle switch per se, Pujol is added.   
In an analogous art, Pujol teaches a mobile device which allows each user’s icon to be selectable for messaging purposes.  See for example, the user interface screens in Figs. 6-9 of Pujol, which teach that the discoverability (see columns 13-14) may be toggled as on or off, which would cause the user device to be displayed always (irrespective of position) and see Sayed which teaches only displaying upon arrival. 
Therefore, as Dingler/Sayed teach selectable displayed icons for message based delivery and as Pujol teaches selectable icons for messaging with toggling on/off discoverability/displaying, it would have been obvious to modify the Dingler and Sayed combination with the toggling ability of Pujol, as this enhances the selecting and displaying process of message delivery.     
Regarding claim 7, which recites “comprising receiving, from the sending device, a display selection indicating a selection between: display of the icon with content of the location-based message; and display of the icon without the content of the location-based message, based on the receiving device being located outside of the intended delivery area”, see Sayed and the various radius inputs which teaches allowing for various levels of displaying (or not displaying) the message when outside the delivery area, as recited.
Regarding claim 10, which recites “including causing presentation of a recipient selection interface including a plurality of recipients, each of the plurality of recipients being displayed with a selection mechanism, so as to enable a sending user to select a  set of receiving users from the plurality of recipients to receive the location-based message”, see for example, Figs. 5-9 of Pujol, where the plurality of other recipient devices are displayed as icons and are selectable, as recited.

7.	Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler and Sayed, as applied to claim 6 above, and further in view of U.S. Patent Pub. 2013/0203373 to Edge.   

Regarding claim 8, which recites “comprising performing a callback to provide location information regarding a location of the receiving device, and using the location information to determine that the receiving device is located in the intended delivery area”, as Dingler and Sayed do not teach using callbacks, Edge is added.
In an analogous art, Edge teaches the conventionality of callbacks to locate a mobile device. See for example, step 716 in Fig. 7 and sections [0101] and [0113]. 
Therefore, as Dingler and Sayed teach location-based messaging, and as Edge teaches the features related to callbacks, it would have been obvious to one of ordinary skill to modify Dingler to use callbacks a taught by Edge, for the reasons as in Edge. 
Regarding claim 9, which recites “wherein the callback is on location change of the receiving device, and the location information is any one of GNSS data, network-based location measurement data, and device sensor data”, see sections [0101] and [0113] of Edge which teach that the location information of the callback is GNSS, as recited.

7.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Pujols and Sayed, as applied to claim 10 above, and further in view of U.S. Patent Pub. 2013/0203373 to Edge.   

Regarding claim 11, which recites “wherein the presentation of the plurality of recipients include a self-selection mechanism whereby a sending user can self-select to be included in the set of receiving users”, although Dingler and Sayed have the ability to allow for self-selecting as it is not explicitly taught, Lagerstedt is added. 
In an analogous art, Lagerstedt teaches a system which allows a mobile terminal to define a destination for a group of mobile terminals where maps and messages are automatically sent when any of the terminals are within a predefined range of the destination.  See for example, section [0070] and Fig. 7C, where this figure shows numbers “1”, “2” and “3”, which are numeric icons representing the location of each of the three mobile terminals and the “D” stands for destination, so either the “D” icon or the icon “2” is the displayed icon responsive to the receiving device (2) being within the predefined area of the destination/delivery zone.  Regarding the claim language, Lagerstedt teaches that all the mobile devices in the created group receive the mapping messages (including the terminal which is creating the group), therefore, Lagerstedt allows for self-selecting, as recited.  
Therefore, as both Dingler and Lagerstedt teach location-based messages, and as Lagerstedt teaches the conventionality of allowing for self-selecting and displaying of information upon arrival at the destination, it would have been obvious to modify Dingler to include this feature, for the reasons discussed in Lagerstedt, which is that the creator user also (self-selects to) receive the information, as is desired. 
	
8.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Pujols and Sayed, as applied to claim 10 above, and further in view of U.S. Patent Pub. 2011/0295719 to Chen.   

Regarding claim 12, which recites “wherein the plurality of recipients include a registered recipient that is registered with a messaging service, and an unregistered recipient that is unregistered with the messaging service, the method further comprising transmitting an open platform message to the unregistered recipient to notify the unregistered recipient of the location-based message”, as Dingler and Sayed do not teach “open platforms”, Chen is added. 
In an analogous art, Chen teaches the conventionality of allowing unregistered users to receive messages. See for example, section [0033], which teaches that a friend of mobile station 144 who is unregistered for a message service receives an email (which is open platform) communication to then subsequently receive the message.  
Therefore, as Dingler teaches messaging service, and as Chen teaches receiving an open platform message when unregsitered, it would have been obvious to modify Dingler to register users, to increase the use and fees from the service. 

9.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler and Sayed, as applied to claim 10 above, and further in view of U.S. Patent Pub. 2011/0258260 to Isaacson.  
Regarding claim 13, which recites “wherein the plurality of recipients comprise followers of the sending user, the followers having registered a follow relationship with the sending user on a messaging service”, as Dingler and Sayed do not teach using followers, Isaacson is added.
In an analogous art, Isaacson teaches the conventionality of registering followers to receive message. See for example, section [0029].  
Therefore, as Dingler and Sayed teach location-based messaging, and as Grossman teaches the features related to the touch screen delivery area interface, it would have been obvious to one of ordinary skill to modify Dingler to use the interface as taught by Grossman, for the reasons as taught in Grossman, and as touch screens simplify input operations. 

10.	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Sayed and Chen, as applied to claim 14 above, and further in view of U.S. Patent Pub. 2012/0184248 to Speede.  

Regarding claim 15, which recites “wherein the expiration time period of the location-based message is a determinable time after an opening of the location-based message by a receiving user”, although Dingler teaches time limits of messages, as the time is not after opening per se, Speede is added. 
In an analogous art, Speede teaches a mobile device messaging system which has time periods of arrival and opening. See for example, section [0077].  
Therefore, as Dingler and Sayed teach location-based messaging, and as Speede teaches deletion of messages based on time after opening, it would have been obvious to one of ordinary skill to modify Dingler’s time periods to also include the opening times as in Speede, for the reasons as taught in Speede. 


Response to Arguments
Applicant's arguments filed on 7-29-22 have been considered but are moot in view of the new grounds of rejection. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646